Citation Nr: 0823304	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to the concurrent receipt of Department of 
Veterans Affairs (VA) disability compensation and military 
retirement pay from January 1, 2004 to December 31, 2004.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in August 1988 
following over 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating award letter 
issued by the Department of Veterans Affairs (VA), 
Los Angeles, California, Regional Office (RO) that notified 
the veteran of the amount of his disability compensation 
based upon a December 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been in receipt of military retirement pay 
(MRP) since his separation from active service.  

The December 2004 rating decision, in pertinent part, granted 
service connection for a right hip replacement and increased 
the disability evaluation for a left hip replacement, 
resulting in a combined disability evaluation of 50 percent, 
effective from April 24, 2003, a combined disability 
evaluation of 100 percent, effective from February 22, 2004, 
and a combined disability evaluation of 70 percent from April 
1, 2005.  A total rating based on individual unemployability 
due to service-connected disabilities (TDIU) was also 
awarded, effective from April 1, 2005.  

The January 2005 notice letter implementing the December 2004 
rating decision, noted a monetary retroactive award of 
disability benefits, effective from May 1, 2003, with the 
withholding for a retired pay adjustment from May 1, 2003 
through December 31. 2004.  It specifically noted that the 
withholding for the retired pay adjustment ended effective 
January 1, 2005.  

The veteran seeks entitlement to the concurrent receipt of VA 
disability compensation and military retirement pay (MRP) for 
the period from January 1, 2004 to December 31, 2004.  

In general, 38 U.S.C.A. § 5304(a)(1) (West 2002) provides 
that an individual may not receive both MRP and VA 
compensation, except as provided in 10 U.S.C.A. § 1414.  See 
38 U.S.C.A. § 5305 (West 2002); 38 C.F.R. § 3.750 (2007).  
Section 1414 of Title 10 provides for the payment of MRP and 
VA disability compensation for qualified retirees.  This is 
the Concurrent Receipt of Disability Pay (CRDP) program.  As 
currently structured, the level of concurrent payment is on a 
phased-in basis.  This provision was enacted in 2003 and 
became effective from January 1, 2004.  It was the change in 
law referenced by the veteran in his submissions.

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and the disabilities do not have to be combat-
related.  Retirees are not required to apply for this 
benefit; enrollment is automatic.  Qualified retirees with a 
VA disability rating from 50 to 100 percent were subject to a 
phase-in period for payments from January 1, 2004, to 
December 31, 2004.  10 U.S.C.A. § 1414(c)(1) (West 2002).  

After December 31, 2004, qualified retirees with a 100 
percent rating are generally eligible for full payment of 
their MRP and VA disability compensation, with some 
limitations.  This is not true for an individual receiving VA 
disability compensation with a TDIU rating.  10 U.S.C.A. § 
1414(a)(1) (West 2002).  

It appears that the veteran is a qualified retiree for CRDP 
purposes.  He served over 20 years, and for the time period 
at issue, he was rated at least 50 percent disabled.  Upon 
notifying the veteran in January 2005 of his VA disability 
award and the amount withheld for retired pay, however, the 
RO did not explain the basis for the withholding, or whether 
it represented a phased-in period of the CRDP.  In the July 
2006 statement of the case, the RO attempted to explain the 
basis for the denial of the veteran's claim for the 
concurrent receipt of VA disability compensation and MRP for 
the period from January 1, 2004 to December 31, 2004.  In 
doing so, however, the RO simply stated that the veteran was 
paid VA compensation in accordance with VA procedures and 
that the veteran's claim is a matter for the Defense Finance 
and Accounting Service (DFAS).  The RO did not provide an 
accounting and did not explain whether the veteran's 
disability compensation was subject to the CRDP, or whether 
it qualified for the phase-in period, and if so, whether that 
phase-in period was already implemented.  Essentially, the 
Board does not have enough of the facts to issue a decision 
on the veteran's claim at this time.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the veteran with a specific 
monthly accounting showing the amount of 
VA compensation that he is entitled to 
for the period from January 1, 2004 to 
December 31, 2004, versus the amount that 
he has received, taking into 
consideration the amount of the veteran's 
military retirement pay for that time 
period, and the phase-in provision of the 
CRDP for that period.  It would be 
helpful to show in the accounting the 
amount of VA compensation that he would 
receive if he were not also in receipt of 
MRP.  Consultation with and information 
from the DFAS should be obtained, if 
necessary.  A copy of this accounting 
should be associated with the claims 
file.  

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to the 
concurrent receipt of VA disability 
compensation and military retirement pay 
(MRP) for the period from January 1, 2004 
to December 31, 2004.  If the benefit on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case that includes a an explanation 
of the basis for the denial of the 
veteran's claim for the concurrent 
receipt of VA disability compensation and 
MRP for the period from January 1, 2004 
to December 31, 2004, including whether 
the veteran's disability compensation was 
subject to the CRDP, and/or whether it 
qualified for the phase-in period 
outlined in 10 U.S.C.A. § 1414(c)(1) 
(West 2002), and if so, whether and how 
that phase-in period was implemented.  
Thereafter, the veteran should and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

